Citation Nr: 0317422	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1997.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 1998, the RO, in pertinent part, granted service 
connection for mechanical low back pain (assigning a 
noncompensable evaluation).

The Board notes that the veteran requested a hearing at a 
local VA office before a Veterans Law Judge.  The record 
indicates that the veteran was scheduled for a hearing in 
April 1999, but failed to report for that hearing.  There is 
no record of the veteran requesting a postponement or another 
hearing.  Therefore, the veteran's request for hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2002).

In August 1999 the Board granted an increased initial 
evaluation of 10 percent for mechanical low back pain, but 
denied a rating in excess of 10 percent.  The veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (CAVC).

In February 2000, the veteran's representative and the 
Secretary entered into a Joint Motion for Remand and for a 
Suspension of Proceedings contending that the Board had 
failed to adequately state why it was denying an evaluation 
of more than 10 percent, particularly in light of range of 
motion findings found on VA examination in October 1997.  The 
motion was filed with CAVC in March 2000.

In a March 2000, the CAVC granted the motion, vacated the 
Board's August 1999 decision, and remanded the matter to the 
Board for further action consistent with the Order.  

In September 2000, the Board remanded the claim to the RO for 
development in accordance with the CAVC's order.  




Following further development of the claim, the RO granted an 
increased rating of 20 percent for the low back disability, 
and the grant is reflected in an April 2002 supplemental 
statement of the case.  As a 20 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

The VCAA was signed into law in November 2000, subsequent to 
the Board's September 2000 remand and prior to the RO's 
issuance of the April 2002 supplemental statement of the 
case.  

Although the RO addressed the pertinent provisions of the 
VCAA in the April 2002 supplemental statement of the case, 
the RO has not furnished the veteran with a development 
letter consistent with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  Therefore, the RO should 
issue such a letter to the veteran.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
letter should specifically notify the 
appellant that he has one year to submit 
evidence.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

In addition the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of  entitlement to 
and initial evaluation in excess of 20 
percent for low back pain.  In this 
regard, the RO should address the 
applicability of the criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), and 38 C.F.R. § 3.321(b)(1) 
(2002) to the veteran's claim.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


